NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a notice of allowability with reasons for allowance addressing applicant’s response 31 August 2022.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9 are cancelled.
Claims 10-29 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 31 August 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the listed references has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 10-29 are allowed.

The following is an examiner’s statement of reasons for allowance: per the independent claims, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the first and second plates, the low-friction layer between the plates, the support member attached to the second plate, the elongate element and its specific limitations, the biasing element, and how each of these limitations interrelate as claimed to form the present invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For the reasons provided, the following is the final status of the claims:
Claims 1-9 are cancelled; and
Claims 10-29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649